DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Regarding claim 1, it is not clear what is the correlation between “a first subcarrier spacing (Δf1)” recited in line 4-5, “a second subcarrier spacing (Δf2)) recited in line 8-9 and “a frequency gap” recited in line 13. Same rejection is applied to claims 11 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6-13-12 of U.S. Patent No.10,575,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10,575,306. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
  1. A method of operating a radio access node, comprising: addressing resources of a multi-subcarrier system using a first numerology and a second numerology within a single carrier, wherein: the first numerology has resource blocks (RBs) with a first bandwidth and a first subcarrier spacing (Δf1), the RBs of the first numerology starting at a frequency relative to a frequency reference (Fref) according to m*Δf1 + Fref, m being an integer, the second numerology has RBs with a second bandwidth and a second subcarrier spacing  (Δf2) that is different from Δf1, the RBs of the second numerology starting at a frequency relative to Fref according to n*Δf2 + Fref, n being an integer, and subcarriers of the first numerology are separated from subcarriers of the second numerology by a frequency gap; and transmitting and/or receiving information within the single carrier according to the first and second numerologies.
The patent claims 1 and 2 are as follows:
   1. A method of operating a radio access node, comprising: addressing multi-subcarrier system resources using multiple different numerologies within a single carrier, wherein the multiple different numerologies comprise a first numerology having resource blocks (RBs) with a first bandwidth and a first subcarrier spacing, Δf1, and a second numerology having RBs with a second bandwidth and a second subcarrier spacing, Δf2, which is different from Δf1, and wherein the first numerology is aligned in the frequency domain relative to a frequency reference, Fref, according to m*Δf1+Fref and the second numerology is aligned in the frequency domain relative to the frequency reference, Fref, according to n*Δf2+Fref, where m and n are integers; and transmitting and/or receiving information within the single carrier according to the multiple different numerologies.
2. The method of claim 1 wherein subcarriers of allocated RBs of the first numerology are separated from subcarriers of allocated RBs of the second numerology by a frequency gap having a size that is a function of Δf1 or Δf2.
The instant application claim 11 is as follows:
 11. A radio access node, comprising: processing circuitry in communication with memory having executable instructions thereon; and at least one transmitter and/or receiver in communication with the processing circuitry and memory and collectively configured to: address multi-subcarrier system resources using a first numerology and a second numerology within a single carrier, wherein: the first numerology has resource blocks (RBs) with a first bandwidth and a first subcarrier spacing (Δf1), the RBs of the first numerology starting at a frequency relative to a frequency reference (Fref) according to m*Δf1 + Fref, m being an integer, 20P050234US06 the second numerology has RBs with a second bandwidth and a second subcarrier spacing (Δf2) that is different from Δf1, the RBs of the second numerology starting at a frequency relative to Fref according to n*Δf2 + Fref, n being an integer, and subcarriers of the first numerology are separated from subcarriers of the second numerology by a frequency gap; and transmit information within the single carrier according to the first and second numerologies.
The patent claims 11 and 12 are as follows:
   11. A radio access node, comprising: processing circuitry and memory collectively configured to address multi-subcarrier system resources using multiple different numerologies within a single carrier, wherein the multiple different numerologies comprise a first numerology having resource blocks (RBs) with a first bandwidth and a first subcarrier spacing, Δf1, and a second numerology having RBs with a second bandwidth and a second subcarrier spacing, Δf2, which is different from Δf1, and wherein the first numerology is aligned in the frequency domain relative to a frequency reference, Fref, according to m*Δf1+Fref and the second numerology is aligned in the frequency domain relative to the frequency reference, Fref, according to n*Δf2+Fref, where m and n are integers; and at least one transmitter and/or receiver configured to transmit and/or receive information within the single carrier according to the multiple different numerologies.
12. The radio access node of claim 11, wherein subcarriers of allocated RBs of the first numerology are separated from subcarriers of allocated RBs of the second numerology by a frequency gap having a size that is a function of Δf1 or Δf2.
 The limitation of the instant application claims 2-10 correspond to the limitations of patent claims 1,2,2,3,6-10 respectively.
  The limitation of the instant application claims 12-14 correspond to the limitations of patent claims 11,12,12 respectively.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16,19 of U.S. Patent No. 9,820,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 9,820,281. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 15 is as follows:
15. A user equipment, comprising: processing circuitry in communication with memory having executable instructions thereon; and at least one transmitter and/or receiver in communication with the processing circuitry and memory and collectively configured to: addressing resources of multi-subcarrier system using at least one of a first numerology and a second numerology available within a single carrier, wherein: the first numerology has resource blocks (RBs) with a first bandwidth and a first subcarrier spacing  (Δf1), the RBs of the first numerology starting at a frequency relative to a frequency reference (Fref) according to m*Δf1+ Fref, m being an integer, the second numerology has RBs with a second bandwidth and a second subcarrier spacing (Δf2) that is different from Δf1, the RBs of the second 21P050234US06 numerology starting at a frequency relative to Fref according to n*Δf2 + Fref, n being an integer, and subcarriers of the first numerology are separated from subcarriers of the second numerology by a frequency gap; and transmitting and/or receiving information within the single carrier according to the at least one of the first and second numerologies.
The patent claims 14 and 15 are as follows:
14. A user equipment, comprising: processing circuitry and memory collectively configured to address multi-subcarrier system resources using at least one of a first numerology and a second numerology of multiple different numerologies available within a single carrier, the first numerology having resource blocks (RBs) with a first bandwidth and a first subcarrier spacing, Δf1, and the second numerology having RBs with a second bandwidth and a second subcarrier spacing, Δf2, which is different from Δf1, and wherein the first numerology is aligned in the frequency domain relative to a frequency reference, Fref, according to m*Δf1+Fref and the second numerology is aligned in the frequency domain relative to the frequency reference, Fref, according to n*Δf2+Fref, where m and n are integers; and at least one transmitter and/or receiver configured to transmit and/or receive information within the single carrier according to the at least one of the first numerology and the second numerology of multiple different numerologies.
15. The user equipment of claim 14, wherein subcarriers of allocated RBs of the first numerology are separated from subcarriers of allocated RBs of the second numerology by a frequency gap having a size that is a function of Δf1 or Δf2.
 The limitation of the instant application claims 16-20 correspond to the limitations of patent claims 15,15,15,16,19 respectively.
  
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,952,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10,952,217. The comparison between the instant application claims and the patent claims is similar as above.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 10,111,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10,111,229. The comparison between the instant application claims and the patent claims is similar as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416